Citation Nr: 0630088	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  01-08 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an effective date earlier than January 11, 
1991, for the assignment of a 50 percent disability rating 
for Dercum's disease, angiolipomas and acne vulgaris. 

2.  Entitlement to an effective date earlier than August 30, 
2002, for the assignment of a 60 percent disability rating 
for Dercum's disease, angiolipomas and acne vulgaris. 

3.  Entitlement to an evaluation in excess of 60 percent for 
Dercum's disease, angiolipoma, acne vulgaris. 

4.  Entitlement to an effective date earlier than August 30, 
2002, for the grant of a total disability evaluation based on 
individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from December 1958 to 
September 1960.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions by the 
Albuquerque, New Mexico, Regional Office (RO).  By an April 
2004 rating decision, the RO granted service connection for 
Dercum's disease, angiolipomas, acne vulgaris; a 50 percent 
rating was assigned, effective January 11, 1991, and a 60 
percent rating was assigned from August 30, 2002.  The 
veteran perfected an appeal of the effective dates for the 
ratings assigned to his service-connected skin disorder.  

In a rating action, dated in September 2004, the RO granted 
entitlement to a TDIU, effective August 30, 2002.  The 
veteran perfected an appeal of the effective date assigned 
for the grant of a TDIU.  


FINDINGS OF FACT

1.  By a rating action in March 1979, the RO denied the 
veteran's attempt to reopen his claim for service connection 
for Dercum's disease.  The veteran did not perfect an appeal 
to the above decision.  

2.  Following the March 1979 rating decision, the next 
written communication submitted by or on behalf of the 
veteran in which he indicated he was seeking to reopen his 
claim for service connection for Dercum's disease was 
received at the RO on January 11, 1991.  

3.  In April 2004, service connection was granted for 
Dercum's disease, effective January 11, 1991.  

4.  During the period from January 11, 1991 to August 29, 
2002, the veteran was assigned the maximum 50 percent rating 
available under Diagnostic Code 7819-7806 for his Dercum's 
disease.  

5.  In December 2004, the RO determined that, prior to August 
30, 2002; the veteran's Dercum's disease did not result in 
exceptional interference with employability or require 
repeated hospitalizations.  He did not appeal that decision.  

6.  The veteran is currently receiving the maximum 60 percent 
rating available under Diagnostic Code 7821 for his Dercum's 
disease.  

7.  The first time the veteran met the 60 percent schedular 
criteria of 38 C.F.R. § 4.16(a) for a TDIU was in April 2004, 
when the RO granted a 60 percent rating for Dercum's disease, 
and awarded TDIU, effective August 30, 2002.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than January 
11, 1991 for the assignment of a 50 percent disability rating 
for Dercum's disease, angiolipoma, acne vulgaris, have not 
been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5110 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.155, 3.157, 3.400, 4.118, 
Diagnostic Codes (DCs) 7806, 7819.  

2.  The criteria for an effective date earlier than August 
30, 2002 for the assignment of a 60 percent rating for 
Dercum's disease, angiolipoma, acne vulgaris, have not been 
met.  38 U.S.C.A. §§ 5103(a), 5103A, 5110 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.155, 3.157, 3.400, 4.118, Diagnostic 
Codes (DC) 7821.  

3.  The criteria for a disability rating in excess of the 
currently assigned 60 percent have not been met for the 
veteran's service-connected Dercum's disease, angiolipoma, 
and acne vulgaris.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.118, Diagnostic Codes 7821 (2005).  

4.  An effective date prior to August 30, 2002 for the grant 
of a TDIU on a schedular basis is legally precluded.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.400, 4.16 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002 & Supp. 2006); see also 
38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2006).  Under the 
VCAA, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim, and 
of what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 38 
C.F.R §§ 3.159(b) (1) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The record shows that the claimant has been notified of the 
applicable laws and regulations, which set forth the criteria 
for entitlement to the issues on appeal.  The discussions in 
the rating decisions and statement of the case have informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefits sought.  Moreover, in 
letters dated in June 2001 and March 2004, the veteran was 
advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  

The Board also notes that the March 2004 VCAA letter notified 
the veteran of the need to submit any pertinent evidence in 
his possession.  In this regard, the veteran was repeatedly 
advised to identify any source of evidence and that VA would 
assist in requesting such evidence.  He was advised to submit 
information describing the additional evidence or the 
evidence itself.  The veteran was also advised to furnish any 
pertinent evidence that he may have and that the requirements 
of 38 C.F.R. § 3.159(b) (1) have been met.  The Board finds 
that all notices required by VCAA and implementing 
regulations were furnished to the veteran and that no useful 
purpose would be served by delaying appellate review to send 
out additional VCAA notice letters.  

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in June 2001 and March 2004, which were 
issued prior to the April 2004 rating decision.  Accordingly, 
the requirements the Court set out in Pelegrini have been 
satisfied.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman.  Although the present appeal involves the 
issue of the effective date of the disability, VA believes 
that the Dingess/Hartman analysis must be analogously 
applied.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for service connection, but there has 
been no notice of the types of evidence necessary to 
establish the effective date of the disability.  However, 
despite the inadequate effective date notice provided to the 
appellant in the initial stages of the claims process, he was 
informed of the applicable provisions of 38 C.F.R. § 3.400 in 
communications and documents of record.  Under these 
circumstances, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records and a VA examination.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c) (4).  No additional pertinent evidence has been 
identified by the claimant.  


II.  Factual background.

In a July 1973 rating decision, the RO granted service 
connection for acne vulgaris.  Generalized lipomatosis was 
listed as a non-service connected disability.  

By a rating action in March 1979, the RO denied the veteran's 
attempt to reopen his claim of entitlement to service 
connection for Dercum's disease.  A notice of disagreement to 
that determination was received in April 1979, and a 
statement of the case was issued in October 1979; however, no 
substantive appeal was received from the veteran.  Therefore, 
that determination became final.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 20.302, 20.1103 (2006).  

Received in January 1991 was the veteran's request to reopen 
his claim for service connection for Dercum's disease.  
Submitted in support of the veteran's claim were several lay 
statements attesting to the fact that he had a skin condition 
that had its onset in service.  

This case was then referred to a VA medical specialist for an 
opinion.  In May 1996, the examiner stated that a review of 
the medical records showed that the veteran suffered from 
both acne and angiolipomatosus.  Angiolipomatosus was 
described as "...a chronic skin condition with painful 
nodules which can be found in various parts of the body."  
Dercum's disease was noted to be one kind of lipomatosis, 
which was often characterized by painful intradermal or 
subcutaneous nodules.  It was then noted that it was 
difficult to differentiate between angiolipomas and Dercum's 
disease.  The examiner further stated that the veteran had 
one form of lipomatosis which started to manifest itself 
during his earlier life and progressed onto his current 
condition.  The examiner concluded that Dercum's disease or 
angiolipomatosus are the same diagnosis for the veteran.  

Of record is a copy of a decision from the Social Security 
Administration, dated in August 2000, which found the veteran 
to be entitled to a period of disability beginning January 
19, 1973.  It was noted that the medical evidence established 
that the veteran was disabled as a result of the following 
severe impairments: Dercum's disease with multiple 
lipomatosis of a progressive nature, and a paranoid 
psychiatric disorder with depressive features and depression.  

The veteran was afforded a VA examination in October 2000, at 
which time he indicated that in addition to the acne 
vulgaris, he had painful large boils, which apparently turned 
out to be in later diagnosis adiposis dolorosa or Dercum's 
disease.  It was noted that, as a result of the veteran's 
Dercum's disease, he had been intermittently having episodes 
of extreme pain, which he rated as a 10 on a scale of 1 to 
10.  During those times, some lesions would get infected and 
filled pus and he would have weepiness of the multiple 
lesions.  It was noted that the lesions have been constant 
and they are intermittent; sometimes, they are bigger and 
more of them and they are extremely painful.  It was also 
noted that he required continual medical attention and, at 
times, he also required surgical attention, with the last 
recent surgical excision of the lipomatous cyst on the back 
of his neck, which had been draining while fluid, was done in 
September 1999.  

Examination of the skin revealed multiple acne vulgaris 
scars, with pock marking, which was found on the face, on the 
upper shoulders, upper extremities and the trunk, most 
specifically the posterior trunk.  Also noted were multiple 
lipomatous lesions on the upper shoulders and both upper 
extremities, the arms and the forearms, in the thigh and also 
in the trunk.  It was noted that some lesions were tender to 
touch, but this was tolerable.  There was also noted some 
erythema around the center of the face and papules.  There 
was no ulceration, exfoliation, or crust at that time.  The 
pertinent diagnoses were: (1) Dercum's disease with multiple 
lipomatosis of a progressive nature, which is also called 
adiposis dolorosa; at the time of the examination, the 
lipomatous tumors were not severely painful; (2) paranoid 
psychiatric disorder with depressive features and depression, 
which is associated with Dercum's disease; (3) rosacea, 
stable on current regimen of medication; and (4) Acne, on 
medication, which recently has to be increased to control it.  

When seen in November 2002, the veteran had many skin tags 
some of which were fairly large.  The veteran was seen for a 
follow up evaluation in April 2003, at which time he had 
multiple rubbery nodules bilaterally on his forearms, which 
were nontender; he had scars on the shoulders and forehead 
with SK appearing papule with lichenification and cutaneous 
horn multiple SK's in dermatomal pattern on his back.  During 
a clinical visit in July 2003, the veteran indicated that his 
lipomas were not currently painful.  He has numerous nodules 
on both forearms, with slight telangiectasias on his cheeks, 
bilaterally, as well as slight erythema on his cheeks, 
bilaterally.  The assessment was Dercum's disease, lesions 
currently not painful.  When seen in January 2004, the 
veteran had numerous nodules on both forearms.  There was 
slight telangiectasis on cheeks, bilaterally, and slight 
erythema on cheeks, bilaterally.  His scalp and face had 
scattered erythematous papules.  The assessment was Dercum's, 
nontender at this time; and rosacea, increase medication.  


III.  Legal Analysis-Earlier Effective Date.

Generally speaking, the effective date of an award based on 
an original claim, a claim reopened after final adjudication, 
or a claim for increase, of compensation, dependency and 
indemnity compensation, or pension, shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a).  Specifically, the effective date of an 
award of increased compensation shall be the earliest date as 
of which it is ascertainable that an increase in disability 
had occurred, if an application is received within one year 
from such date.  38 U.S.C.A. § 5110(b) (2); 38 C.F.R. 
§ 3.400(o) (2).  The implementing regulation provides 
generally that the effective date for increased ratings is 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o) (1) (2005).  The 
regulation also provides that the effective date of an award 
of increased rating for disability compensation is the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if the claim is received 
within one year from such date; otherwise, the effective date 
is the date of receipt of claim.  38 C.F.R. § 3.400(o) (2).  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (November 19, 2003).  
The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 
10, 2000).  Generally, the effective date of a liberalizing 
law or VA issue may be no earlier than the date of the 
change.  38 U.S.C.A. § 5110.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity. Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  

When, as here, a specific disability is not listed in the 
Rating Schedule, rating is done by analogy to a disability 
that is listed in the Rating Schedule.  38 C.F.R. § 4.20 
(2005).  Here, the veteran's skin disease had been rated by 
analogy to Diagnostic Code 7806, dermatitis or eczema.  

The Board notes that during the pendency of this appeal, 
changes were made to the Schedule of Rating Disabilities for 
skin conditions as set forth in 38 C.F.R. § 4.118, Diagnostic 
Code Series 7800, effective August 30, 2002.  See 67 Fed. 
Reg. 49,590-49,599 (July 31, 2002).  In this regard, the 
General Counsel of VA has held that where a law or regulation 
changes during the pendency of a claim for an increased 
rating, the Board should first determine whether the revised 
version is more favorable to the veteran.  In so doing, it 
may be necessary to apply both the old and new versions of 
the regulation.  If the revised version of the regulation is 
more favorable, the retroactive reach of that regulation 
under 38 U.S.C.A. 5110(g) can be no earlier than the 
effective date of that change.  VA must apply only the 
earlier version of the regulation for the period prior to the 
effective date of the change. VAOPGCPREC 3-2000 (2000).  

The maximum rating for eczema under the old criteria was 50 
percent.  Under the new criteria effective from August 30, 
2002, the maximum rating is now 60 percent.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7806 (2002); Diagnostic Codes 7806 
(August 30, 2002).  Generally, the effective date of a 
liberalizing law or VA issue is no earlier than the effective 
date of the VA issue.  38 U.S.C.A. § 5110 (West 2002).  

Prior to August 30, 2002, Diagnostic Code 7806 provided that 
a noncompensable evaluation would be assigned for eczema 
where there was slight, if any, exfoliation, exudation, or 
itching if on a nonexposed surface or small area.  A 10 
percent evaluation would be assigned where there was 
exfoliation, exudation, or itching, if involving an exposed 
surface or extensive area.  A 30 percent evaluation would be 
assigned where there was exudation, or itching constant, 
extensive lesions, or marked disfigurement.  A 50 percent 
evaluation requires ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations; or 
exceptional repugnance.  

Effective as of August 30, 2002, Diagnostic Code 7806 
provides for a 60 percent rating for dermatitis or eczema 
when more than 40 percent of the entire body or more than 40 
percent of exposed areas affected, or constant or near- 
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required during the past 12-month 
period.  When 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period, a 30 percent 
rating is warranted.  When at least 5 percent, but less than 
20 percent, of the entire body, or at least 5 percent, but 
less than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period, a 10 
percent rating is warranted.  Less than 5 percent of the 
entire body or less than 5 percent of exposed areas affected, 
and; no more than topical therapy required during the past 
12-month period, a noncompensable percent rating is 
warranted.  38 C.F.R. § 4118, DC 7806 (2002).  

The current rating criteria added Diagnostic Code 7821.  
According to DC 7821, a 30 percent evaluation is warranted 
when the skin disorder affects 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas affected, or, 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  A 60 percent evaluation requires more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected, or, constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

A.  Effective date earlier than January 11, 1991 for the 
grant of a 50 percent rating.

Unless specifically provided otherwise in 38 U.S.C.A. §§ 5100 
et seq., the effective date of an award based on an original 
claim, a claim reopened after final adjudication, or a claim 
for increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110 (West 
2002 & Supp. 2006).  

VA law and regulation provide that unless otherwise provided, 
the effective date of an award of increased evaluation shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o) (1).  The Board 
notes that the effective date of an award of increased 
compensation may, however, be established at the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred, if the application for 
an increased evaluation is received within one year from that 
date.  38 U.S.C.A. § 5110(b) (2); 38 C.F.R. § 3.400(o) (2).  

In addition, the Court of Appeals for Veterans Claims (Court) 
has indicated that it is axiomatic that the fact that must be 
found in order for entitlement to an increase in disability 
compensation to arise, in other words, that the service- 
connected disability must have increased in severity to a 
degree warranting an increase in compensation.  See Hazan v. 
Gober, 10 Vet. App. 511, 519 (1992) (noting that, under 
section 5110(b) (2) which provides that the effective date of 
an award of increased compensation shall be the earliest date 
of which it is ascertainable that an increase in disability 
had occurred, "the only cognizable 'increase' for this 
purpose is one to the next disability level" provided by law 
for the particular disability).  Thus, determining whether an 
effective date assigned for an increased rating is correct or 
proper under the law requires (1) a determination of the date 
of the receipt of the claim for the increased rating as well 
as (2) a review of all the evidence of record to determine 
when an increase in disability was "ascertainable."  Id. at 
521.  

Also, with regard to the terms "application" or "claim", the 
Board notes that once a formal claim for compensation has 
been allowed, receipt of a VA hospitalization report, a 
record of VA treatment or hospitalization will be accepted as 
an informal claim for increased benefits, and the date of 
such record will be accepted as the date of receipt of a 
claim.  38 C.F.R. § 3.157(b) (1); 38 C.F.R. § 3.155(a).  

38 C.F.R. § 3.155(c) provides that when a claim has been 
filed which meets the requirements of 38 C.F.R. § 3.151 or 38 
C.F.R. § 3.152, an informal request for increase or reopening 
will be accepted as a claim.  38 C.F.R. § 3.157 provides that 
once a formal claim for compensation has been allowed, the 
date of outpatient or hospital examination will be accepted 
as a claim when such reports relate to examination or 
treatment for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year.  

In the instant case, the Board finds that the veteran is not 
entitled to an effective date earlier than January 11, 1991, 
for the assignment of a 50 percent rating for his service-
connected skin disorder.  

Initially, the Board notes that the March 1979 rating 
decision denied the veteran's claim for service connection 
for Dercum's disease.  Although the veteran filed a notice of 
disagreement with that determination, and a statement of the 
case was issued, he did not submit a timely substantive 
appeal with the denial of his claim.  Therefore, the March 
1979 rating decision became final.  And, the veteran has not 
alleged clear and unmistakable error in the March 1979 rating 
decision.  38 C.F.R. § 20.302.  

In January 1991, the veteran sought to reopen his claim of 
entitlement to service connection for Dercum's disease.  By 
rating decision dated in April 2004, the RO granted service 
connection for Dercum's disease, angiolipomas and acne 
vulgaris and assigned a 50 percent disability rating, 
effective January 11, 1991.  

Based on a review of the evidence, the Board must deny the 
veteran's claim for an earlier effective date for the 
assignment of a 50 percent for Dercum's disease.  First, 
there is no correspondence from the veteran indicating an 
intent to file a claim for Dercum's disease associated with 
the claims file between the time of the March 1979 rating 
decision until he submitted correspondence received on 
January 11, 1991, to the effect that he wished to reopen his 
claim for service connection for Dercum's disease.  
Therefore, the Board finds no communication from the veteran 
indicating an intent to apply for benefits prior to January 
11, 1991.  Therefore, the Board finds no evidence of a claim 
for Dercum's disease between the time of the March 1979 
denial and the veteran's January 1991 correspondence.  Hence, 
there was no pending claim prior to January 1991, pursuant to 
which benefits could be granted.  

Since the reopened claim of service connection for Dercum's 
disease was received in 1991, more than one year following 
separation from service, as a matter of law, the effective 
date can be no earlier than the date of receipt of the 
reopened claim.  38 C.F.R. § 3.400(b).  Accordingly, the 
proper effective date can be no earlier than the date of 
receipt of the reopened claim for service connection-that is, 
January 11, 1991.  38 C.F.R. § 3.400(r).  

The effective date of the award of a 50 percent disability 
rating for Dercum's disease cannot precede the effective date 
of the grant of service connection.  38 U.S.C.A. § 5110(a).  

B.  EED for the assignment of a 60 percent rating.

The Board has first considered whether an evaluation in 
excess of 50 percent for eczema is warranted for the period 
dated prior to August 30, 2002.  The Board notes that the 
revised version of 38 C.F.R. § 4.118 was not effective during 
this period.  Under the old criteria of 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2002), a maximum 50 percent evaluation 
was warranted for eczema with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant eczema.  

As to the period beginning on August 30, 2002, the assigned 
60 percent evaluation, the maximum under the revised version 
of Diagnostic Code 7806, is warranted in cases where more 
than 40 percent of the entire body or more than 40 percent of 
the exposed areas are affected, or constant or near-constant 
systemic therapy such as corticosteroids or other immuno- 
suppressive drugs is required during the past 12-month 
period.  This is also the maximum available evaluation.  

As such, the Board has considered Diagnostic Code 7800, 
concerning disfigurement of the head, face, or neck.  The 
schedular revisions now allow for an 80 percent evaluation in 
cases of visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired 
sets of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or with six or more 
characteristics of disfigurement.  

The "characteristics of disfigurement" include a scar of 5 or 
more inches (13 or more cm.) in length, a scar of at least 
one-quarter inch (0.6 cm.) wide at its widest part, surface 
contour of the scar elevated or depressed on palpation, a 
scar adherent to underlying tissue, skin hypo- or hyper-
pigmented in an area exceeding six square inches (39 sq. 
cm.), skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.), underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.), and skin indurated and inflexible 
in an area exceeding six square inches (39 sq. cm.).  

In this case, the Board observes that while the current VA 
progress notes, dated from April 2002 through June 2005, show 
that the veteran continued to receive clinical attention for 
his skin condition, they revealed no scarring.  Moreover, the 
records do not indicate any evidence of tissue loss or 
cicatrisation.  Moreover, these changes were not described as 
"repugnant."  As such, the evidence provides no basis for an 
evaluation in excess of 60 percent under the new version of 
Diagnostic Code 7800.  

Overall, the preponderance of the evidence is against the 
veteran's claims of entitlement to an evaluation in excess of 
50 percent for Dercum's disease for the period prior to 
August 30, 2002 and an evaluation in excess of 60 percent for 
neurodermatitis disseminata for the period beginning on 
August 30, 2002.  These claims must therefore be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claims.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  

C.  Earlier Effective Date for TDIU.

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation therefore 
apply to a TDIU claim.  Hurd v. West, 13 Vet. App. 449 
(2000).  The effective date of an award of increased 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if the application is received within one year from 
such date; otherwise, the effective date will be the date of 
VA receipt of the claim for increase, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 
C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); 
Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 
(Sep. 23, 1998).  

A grant of TDIU is based upon the inability to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  38 C.F.R. § 4.16(a).  A 
total disability rating may be granted, even though the 
schedular rating is less than total, if a veteran is unable 
to pursue a substantially gainful occupation due to service- 
connected disabilities, provided a minimal rating of 60 
percent has been assigned if there is only one service-
connected disability, or a combined rating of 70 percent has 
been assigned if there are several service-connected 
disabilities with at least one having a minimum rating of 40 
percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  A total 
service-connected disability rating based upon 
unemployability may be granted even though the disability 
rating does not meet the schedular criteria, if the veteran's 
disabilities, in light of his education and occupational 
background, preclude him from securing and following a 
substantially gainful occupation.  38 C.F.R. §§ 3.340, 3.341, 
4.16(b).  In determining whether the veteran is entitled to a 
total disability rating based upon individual 
unemployability, neither non-service-connected disabilities 
nor advancing age may be considered.  Van Hoose v. Brown, 4 
Vet. App. 361 (1993); 38 C.F.R. § 3.341(a) (2006).  

The present appeal arises from disagreement with the initial 
disability evaluation assigned for the veteran's service-
connected skin condition.  The record reflects that the 
veteran filed his reopened claim for service connection for 
Dercum's disease on January 11, 1991.  While the veteran did 
not submit his formal claim for TDIU benefits until August 
2004, he has asserted throughout this appeal that he was 
unemployable due to his skin condition.  For example, in a 
statement dated in January 2001, he contended that he was no 
longer able to work due solely to his skin condition.  If a 
veteran submits evidence of a medical disability (for which 
he is in turn awarded service connection), makes a claim for 
the highest rating possible, and submits evidence of 
unemployability, as the veteran has in this case, VA must 
consider a TDIU rating, even if not specifically requested by 
the veteran.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001).  Accordingly, the Board finds that the veteran 
submitted a claim for TDIU benefits at the time that he filed 
his request to reopen his claim for service connection for 
his skin condition in January 1991.  

Having determined the date of claim, the Board must determine 
when the evidence first shows a factually ascertainable 
increase in disability in order to determine the proper 
effective date.  

The veteran's service-connected skin condition, previously 
diagnosed as acne vulgaris, has been rated as 30 percent 
disabling from March 1973, and 50 percent disabling from 
January 11, 1991, until August 30, 2002, when it was 
schedularly evaluated as 60 percent disabling.  In its April 
2004 decision, the Board denied higher ratings on a schedular 
basis; in December 2004, the RO also denied higher ratings on 
an extraschedular basis.  Therefore, it is manifest that the 
veteran did not meet the percentage requirements of 38 C.F.R. 
§ 4.16(a) prior to August 30, 2002.  

In this case, as noted above, the record clearly indicates 
that the veteran did not meet the schedular criteria for the 
grant of a TDIU until August 30, 2002, the date on which the 
RO established a 60 percent rating for his Dercum's disease.  
Prior to that date, the skin condition was only assigned a 50 
percent disability rating.  Under the applicable criteria, a 
total disability rating based upon individual unemployability 
may be assigned where the veteran was unable to secure or 
follow a substantially gainful occupation, provided that he 
have at least one disability ratable at 60 percent.  38 
C.F.R. §§ 3.340, 3.341, 4.16(a) (2006).  Thus, an award of a 
TDIU could not have been granted on or before August 30, 
2002, regardless of the status of the veteran's employment, 
unless the record supported a TDIU on an extra-schedular 
basis under 38 C.F.R. § 4.16(b), and, based upon the evidence 
of record, it did not.  


ORDER

Entitlement to an effective date earlier than January 11, 
1991, for the assignment of a 50 percent disability rating 
for Dercum's disease, angiolipomas and acne vulgaris, is 
denied.  

Entitlement to an effective date earlier than August 30, 
2002, for the assignment of a 60 percent disability rating 
for Dercum's disease, angiolipomas and acne vulgaris, is 
denied.  

Entitlement to an evaluation in excess of 60 percent for 
Dercum's disease, angiolipoma, acne vulgaris, is denied.  

Entitlement to an effective date earlier than August 30, 
2002, for the grant of a total disability evaluation based on 
individual unemployability (TDIU), is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


